EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2, lines 2-3, please change “the corpora cavernosa” to --a corpora cavernosa--.
Claim 10, line 1, please change “the deep dorsal vein” to --a deep dorsal vein--.
	
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a method of constricting blood flow through a dorsal vein overlying a tunica albuginea including penetrating the distal anchor through opposed walls of a dorsal vein and further through the Tunica albuginea, deploying the distal anchor on a distal side of the Tunica Albuginea and deploying the proximal anchor on a proximal side of the dorsal vein, in combination with the other claimed elements. The closest art includes the related patent Konstantino et al. (US 10,524,952) which does not disclose deploying a distal anchor on a distal side of the Tunica albuginea. The closest prior art includes Konstantino et al. (US 2015/0351912A1) which discloses deploying an anchor on opposing sides of a dorsal vein (Fig. 6E). Miller (US 2002/0029048A1) discloses distal and proximal anchor but .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771